United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
Y.S., Appellant
and
U.S. POSTAL SERVICE, PROCESSING &
DISTRIBUTION CENTER, Carol Stream, IL,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 09-1320
Issued: December 17, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On April 22, 2009 appellant filed a timely appeal from the Office of Workers’
Compensation Programs’ decision dated January 16, 2009, which denied her request for merit
review. Because more than one year elapsed between the Office’s last merit decision dated
February 16, 2007 and the filing of this appeal, the Board lacks jurisdiction to review the merits
of appellant’s claim pursuant to 20 C.F.R. §§ 501.2(c) and 501.3.1
ISSUE
The issue is whether the Office properly refused to reopen appellant’s case for further
consideration of the merits of her claim pursuant to 5 U.S.C. § 8128(a).

1

The Board issued a merit decision on July 1, 2008 in Docket No. 08-467. However, this decision was final as to
the subject matter appealed and is not subject to review. 20 C.F.R. § 501.6. In a letter dated October 9, 2008, the
Clerk of the Board informed appellant that her petition for reconsideration of the Board’s July 1, 2008 decision was
not timely.

FACTUAL HISTORY
This case has previously been before the Board. On August 1, 2006 appellant then a 37year-old postal mail handler, filed an occupational disease claim alleging depression, anxiety,
panic attacks and persistent nervousness due to actions of Betty Jones, her supervisor. The
Branch of Hearings and Review denied her claim by decision dated February 16, 2007.
Appellant requested reconsideration on July 13, 2007. By decision dated August 7, 2007, the
Office denied her request for reconsideration of the merits. Appellant appealed this decision to
the Board. In a July 1, 2008 decision,2 the Board affirmed the Office’s decisions. The facts and
circumstances of the case as set forth in the Board’s prior decision are incorporated herein by
reference.
On December 26, 2008 appellant requested reconsideration before the Office. She
submitted a November 28, 2006 letter from the employing establishment that found she was
absent without leave beginning September 18, 2006. Appellant submitted medical evidence
dated July 19, 2006 to January 24, 2007. In a letter dated December 19, 2006, the employing
establishment proposed to remove her from service due to her continued absence without leave.
On January 20, 2007 the employing establishment removed appellant from duty effective
February 23, 2007. Following appellant’s grievance of this matter, on January 31, 2008 an
arbiter dismissed her grievance as untimely. She also resubmitted a report dated September 15,
2006 from a Dr. Brendon J. Bereford together with a March 13, 2007 from Dr. Bereford.
By decision dated January 16, 2009, the Office denied appellant’s request for
reconsideration of the merits finding that she failed to submit relevant and pertinent new
evidence.
LEGAL PRECEDENT
To require the Office to reopen a case for merit review under section 8128(a) of the
Federal Employees’ Compensation Act,3 the Office’s regulations provide that the evidence or
argument submitted by a claimant must: (1) show that the Office erroneously applied or
interpreted a specific point of law; (2) advance a relevant legal argument not previously
considered by the Office; or (3) constitute relevant and pertinent new evidence not previously
considered by the Office.4 When a claimant fails to meet one of the above standards, the Office
will deny the application for reconsideration without reopening the case for review on the
merits.5
ANALYSIS
Appellant requested reconsideration on December 26, 2008.
In support of her
reconsideration request, she submitted documentation regarding her removal from the employing
2

Docket No. 08-467 (issued July 1, 2008).

3

5 U.S.C. §§ 8101-8193, § 8128(a).

4

20 C.F.R. § 10.606(b)(2).

5

Id. at § 10.608(b).

2

establishment for absence without leave beginning in November 2006. This documentation is
not relevant to the factors previously alleged by appellant as causing or contributing to her
August 1, 2006 emotional condition.
Appellant also submitted medical evidence regarding her emotional condition. As she
has not established any compensable employment factors, the medical evidence of record is not
relevant to the underlying issue in her case.6 Appellant must first establish a compensable
employment factor before the medical evidence is relevant. The Office properly denied her
request for further review of the merits.
CONCLUSION
The Board finds that appellant has failed to submit relevant and pertinent new evidence
with her reconsideration request.
ORDER
IT IS HEREBY ORDERED THAT the January 16, 2009 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: December 17, 2009
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

6

As appellant has not established any compensable employment factors, the Board need not consider the medical
evidence of record. See Margaret S. Krzycki, 43 ECAB 496, 502-03 (1992).

3

